Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

KARAGAN KELLY :
5020 S. Hunters Court : JURY TRIAL DEMANDED
Bensalem, PA 19020 :
Civil Action No.

And
CRISTINE JOHNSON
5020 S. Hunters Court
Bensalem, PA 19020

Plaintiffs,
VS.
BRISTOL TOWNSHIP SCHOOL
DISTRICT
6401 Mill Creek Road
Levittown, PA 19057
And
HARRY S. TRUMAN HIGH SCHOOL
3001 Green Lane
Levittown, PA 19057
And
JOHN DOE

Defendants.

COMPLAINT
Introduction
This action against the Bristol Township School District, Harry S. Truman High -

School, and John Doe arise under the Fourteenth Amendment to the United States
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 2 of 12

Constitution, 42 U.S.C. §§ 1983 and 1988, the Constitution of, and state laws of the
Commonwealth of Pennsylvania.
Jurisdiction and Venue

1. This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. §§ 1331 and 1343 and venue is properly set in the United States District Court for
the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1391.

a The causes of action alleged herein arise from factual allegations occurring in
this judicial district.

Be On information and belief, it is alleged that each of the named Defendants
reside in this judicial district.

4, This Court has ancillary, pendent and supplemental jurisdiction over the
Plaintiffs claims’ arising under the Pennsylvania Constitution and the laws of the
Commonwealth of Pennsylvania pursuant to 28 U.S.C. § 1367.

Parties

By Plaintiff, Karagan Kelly is an individual who lives in the Commonwealth of
Pennsylvania at the address captioned above.

6. At the time of the causes of action complained of here, Ms. Kelly was a minor
and a student at Bensalem High School located in Bucks County, Pennsylvania. Throughout
her education, Ms. Kelly was targeted to graduate from High School in June, 2019.

fl. Plaintiff, Cristine Johnson is the parent/natural guardian of Ms. Kelly, residing
in the same household as Ms. Kelly, within the Commonwealth of Pennsylvania at the

address captioned above.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 3 of 12

8. The Defendant, Bristol Township School District is, on information and
belief, a political subdivision of the Commonwealth of Pennsylvania with its principle place
of business at the address set forth above.

9. The Defendant, Harry S. Truman High School is, on information and belief, a
public high school within the Bristol Township School District, maintaining a principal office
at the address captioned above.

10. At all times relevant, Defendants Bristol Township School District and Harry
S. Truman High School acted or failed to act through its duly authorized agents, servants
and/or employees acting on its business and within the course and scope of its authority.

11. The Defendant, John Doe is, on information and belief, a male individual and
at the times relevant in this Complaint, a student of Harry S. Truman High School.

Facts

 

12. Defendant Harry S. Truman High School and Ms. Kelly’s high school,
Bensalem High School, are known to be athletic rivals, whereby student athletes from both
high schools that participate in individual and team sports compete against each other.

13. The athletic rivalry between Harry S. Truman and Bensalem High School,
whereby the two student bodies are placed in close proximity toward one another, is known
to result in athletic and non-athletic students of these schools to cause threats of violence,
actual violence, injuries, and insults against one another.

14. In or about December, 2016, following a boy’s varsity basketball game
between the two high schools, student athletes from both school teams and students in the

stands from both schools began fighting amongst each other. At least one student was
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 4 of 12

injured, police were on the scene, video of the incident was published to the internet, and at
least one local newspaper reported the incident.

15. Upon information and belief, as a result of this incident in December of 2016,
Bensalem High School took measures to ensure said incident would not be repeated and that
no students would be harmed as a result of similar incidents in the future.

16. Upon information and belief, following the December 2016 incident,
Defendants Harry S. Truman High School and Bristol Township School District took
improper measures to ensure similar incidents would not be repeated and students would not
be harmed as a result of similar incidents in the future.

17. Upon information and belief, following the December 2016 incident and as a
result of the measures taken by Bensalem High School, no similar incidents occurred during
or after athletic events hosted at Bensalem High School.

18. | Upon information and belief, following the December 2016, similar incidents
did occur during and/or after athletic events hosted at Harry S. Truman High School.

19. Upon information and belief, the Defendant School District and High School
knew, or in the exercise of reasonable diligence, should have known that taking improper
measures to prevent students and student athletes from behaving in a threatening, violent,
and/or harmful way would result in injuries to its students and students of visiting schools,
including students from Bensalem High School.

20. On or about January 31, 2018, Ms. Kelly and her friends were attending a
boy’s varsity basketball game between Bensalem High School and Harry S. Truman High

School. The game took place at Harry S. Truman High School.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 5 of 12

21. During the game, Ms. Kelly and other witnesses observed students in the
stands from each school making negative and derogatory comments at one another.

22. The comments of the students in the stands toward one another during the
game can best be characterized as “fighting words”.

23. | When the game ended, school administrators, officials and/or employees
required all students from both schools to exit the gymnasium at the same time and using the
same exit.

24. — Upon information and belief, the gymnasium at Harry S. Truman High School
has multiple exits.

25. All students from both schools, including Ms. Kelly were required to exit the
gymnasium and gather in a relatively small, mostly enclosed area while waiting to be picked
up and driven home.

26. Upon information and belief, the area that the students were to gather was not
monitored by any school administrators, officials, employees, or other individuals tasked
with ensuring a safe environment for students or preventing a violent escalation among
students from the two rival schools.

27. Upon information and belief, the area did not have properly functioning
security cameras.

28. Ms. Kelly, along with several hundred other students of both schools, waited
in the relatively small, mostly enclosed, designated meeting spot to meet up with her friends
to drive home. While waiting and looking at her cell phone, all of a sudden, Ms. Kelly was

trapped against a brick wall of Harry S. Truman High School because of a mob of students
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 6 of 12

fighting in the area. Ms. Kelly was punched and kicked while trapped. Ms. Kelly was
eventually able to crawl out of the fighting mob. However, just as she stood up, Ms. Kelly
was struck on the face and head by Defendant John Doe, causing her head to be slammed
into the brick wall.

29. Upon information and belief, Defendant John Doe was wearing an olive green
hoodie and timberland style boots.

30. While attempting to protect herself from the fighting mob of students and
Defendant John Doe, and after Ms. Kelly had been knocked into the school’s brick wall, Ms.
Kelly noticed half of her finger nail on her left hand ripped off and was bleeding profusely.

31. Asadirect and proximate result of the acts of the Defendants described
herein, Mr. Kelly has suffered serious pain and suffering, including, but not limited to a
concussion, post-concussion syndrome, migraine headaches, photophobia, oculomotor
dysfunction, dizziness, fatigue, difficulty with speech including stuttering, difficulty with
concentration, post-traumatic stress disorder, humiliation, embarrassment, severe mental
anguish, aggravation of anxiety, depression, physical injuries to the neck and shoulders,
difficulty with school work, difficulty with and an inability to attend and enjoy school
activities and other social activities, and a general loss of life’s pleasures,

32. Asadirect and proximate result of the acts of the Defendants, Ms. Johnson
has missed time from work and has incurred medical expenses in connection with the

treatment of her daughter’s injuries.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 7 of 12

COUNT I — 42 U.S.C § 1983
STATE CREATED DANGER
Plaintiffs v. Defendants Bristol Township School District
and Harry S. Truman High School

33. Paragraphs 1 through 32 are hereby incorporated by reference as though fully
set forth below.

34. Prior to and including January 31, 2018, Defendants:

a. were aware that students of the rival high schools were prone to violence
when placed in close proximity to one another;

b. were aware of procedures to implement to prevent students of the rival
high schools from being placed in close proximity to one another;

c. had known of success in implementing proper procedures to prevent
students of the rival high schools from being placed in close proximity to
one another and prevent violence with resulting harm.

35. By Defendants actions on January 31, 2018 and as alleged in this Complaint,
Defendants intentionally, knowingly, recklessly and with deliberate indifference to Ms.
Kelly’s Constitutional rights, misused State authority and enabled and created the venue for
students of rival high schools to be in extremely close proximity to one another. This venue
being the same location where other students including Ms. Kelly waited to be picked up,
placed Ms. Kelly in a greater or heightened state of danger or serious risk of harm and bodily
injury.

36. It was foreseeable that the actions of Defendants were a direct and proximate

cause to the violation of Ms. Kelly’s right to be free from bodily injury, a liberty interest

protected by the Fourteenth Amendment to the United States Constitution.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 8 of 12

37. Under the specific circumstances of this matter and alleged in this Complaint,
the actions of Defendants shock the conscience.

WHEREFORE, as a direct and proximate result of the violation of Karagan Kelly’s
constitutional rights by the Defendants, Plaintiffs have suffered the general and special
damages as alleged in this Complaint and are entitled to relief under 42 U.S.C. §§ 1983 and

1988.

COUNT I — 42 U.S.C § 1983
CUSTOM, POLICY AND PRACTICE

Plaintiffs v. Defendants Bristol Township School District
and Harry S. Truman High School

 

38. Paragraphs 1 through 37 are hereby incorporated by reference as though fully
set forth below.

39. | Defendants have adopted customs, policies, and practices which knowingly
increase the risk of danger to students of school-run events, specifically including Ms. Kelly,
in that Defendants: |

a. did not properly or adequately train, monitor and supervise administration,
employees, and staff when hosting an athletic event between two rival
high schools;

b. did not properly or adequately prepare administration, employees, and
staff with necessary capabilities to host an athletic event between two rival
high schools;

c. did not devise a proper or adequate dismissal custom, policy, or practice to
take place upon the conclusion of an athletic event it hosts between two

rival high schools.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 9 of 12

40. Defendants have adopted customs, policies, and practices of creating a venue
for students of rival high schools known to become violent, which Defendants know
increases the risk of danger to students of the schools, specifically Ms. Kelly.

41. At all times relevant to this action, Defendants, through its officers,
supervisors, policymakers and senior staff, knew or should have known of the existing
custom, policies and practices, and refused to implement and adopt practices and policies
which would have corrected same. Further, Defendants did not take measures to stop or limit
the customs, policies and practices described above; and/or to adequately train, monitor and
supervise administration, employees, and staff.

42. By not limiting or correcting the customs or practices described above; and by
remaining deliberately and/or recklessly indifferent to creating a venue for violence,
Defendants tolerated, condoned, acquiesced in, participated in and/or perpetuated in the
creation of same, in violation of Ms. Kelly’s rights under the Fourteenth Amendment of the
Constitution of the United States, the laws of the United States, and the laws of the
Commonwealth of Pennsylvania.

WHEREFORE, as a direct and proximate result of the violation of Karagan Kelly’s
constitutional rights by the Defendants, Plaintiffs have suffered the general and special
damages as alleged in this Complaint and are entitled to relief under 42 U.S.C. §§ 1983 and
1988.

COUNT_II - ASSAULT & BATTERY
Plaintiff Karagan Kelly v. Defendant John Doe

43. Paragraphs | through 42 are hereby incorporated by reference as though fully

set forth below.
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 10 of 12

44. The injuries sustained by Plaintiffs were caused wholly or in part as a result of
the intentional tortious conduct of Defendant John Doe in some or all of the following
particulars:

a. Assault, whereby with force and intimidation, Plaintiff was up against a
wall, surrounded and threatened with imminent harm;
b. Battery, whereby defendant John Doe struck plaintiff in the head and face;
c. Outrageous conduct in some or all of the foregoing occurrences.
WHEREFORE, as a direct and proximate result of the actions taken by Defendant,
Plaintiffs have suffered the general and special damages as alleged in this Complaint and
demand compensatory and punitive damages, an award of attorneys’ fees and costs, and any

other equitable remedy that the Court deems reasonable and just.

COUNT IV - NEGLIGENT SUPERVISION OF JOHN DOE
Plaintiffs v. Defendants Bristol Township School District

and Harry S. Truman High School

AS. Paragraphs | through 44 are hereby incorporated by reference as though fully
set forth below.

46. Defendants Bristol Township School District and Harry S. Truman High
School had a duty to reasonably supervise students of its school and other students that it
hosts at its school for school sanctioned student athletic events.

47. Defendants owed a duty to ensure those students in its care, custody, and
control are not a threat or danger to the safety of students of its school and other students that
it hosts at its school for school sanctioned student athletic events.

48. Defendants breached its duties owed to Plaintiffs by recklessly and/or
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 11 of 12

negligently supervising John Doe within the venue it created for students of rival high
schools to become violent.

49. Asa direct and proximate result of Defendants breach of duties, Plaintiffs
suffered the damages and injuries as alleged in this Complaint.

WHEREFORE, as a direct and proximate result of the actions taken by Defendants,
Plaintiffs have suffered the general and special damages as alleged in this Complaint and
demand compensatory and punitive damages, an award of attorneys’ fees and costs, and any
other equitable remedy that the Court deems reasonable and just.

COUNT V - NEGLIGENCE
Plaintiffs v. Defendants Bristol Township School District
and Harry S. Truman High School
50. Paragraphs 1 through 49 are hereby incorporated by reference as though fully
set forth below.
51. The damages sustained by Plaintiffs were the direct and proximate cause of
the Defendants’ negligence in some or all of the following particulars;
a. failure to maintain functioning security cameras on the premises;
b. failure to use due care in hiring and monitoring employees;
c. failure to use due care with hiring and monitoring contractors;
d. failure to properly train and/or supervise employees;
e. improper care, custody, and control of the premises, including, but not
limited to the failure to have operating security cameras;

f. improper care, custody and control of the premises, including, but not

limited to the improper design of the premises, rendering it unfit to host an
Case 2:19-cv-02819-GAM Document1 Filed 06/27/19 Page 12 of 12

athletic event between two rival schools that are prone to violence when

placed in close proximity toward one another.

52. Defendants are vicariously liable for the negligent conduct described herein

and committed by its agents and employees.

WHEREFORE, as a direct and proximate result of the actions taken by Defendants,

Plaintiffs have suffered the general and special damages as alleged in this Complaint and

demand compensatory and punitive damages, an award of attorneys’ fees and costs, and any

other equitable remedy that the Court deems reasonable and just.

Date:_(6 (2 i) By:

Respectfully,
H. ROSEN LAW, P.C.

JX fe—

Hopes AY Rosen, Esq.
H. Rosen Law, P.C,

1500 JFK Blvd., Ste. 1723
Philadelphia, PA 19102
215.948.2264
har@hrosenlaw.com

Attorney for Plaintiffs
